Exhibit 10.79

 

13 December 2004

 

EXECUTIVE SERVICE AGREEMENT

 

PINNACLE SYSTEMS LIMITED

 

And

 

DAVID BARNBY



--------------------------------------------------------------------------------

Contents

 

1.

  Interpretation    1

2.

  Commencement and duration    1

3.

  Payment in lieu of notice    1

4.

  Job description and duties    2

5.

  Job location    3

6.

  Hours of work    4

7.

  Remuneration and benefits    4

8.

  Stocks    6

9.

  Additional payment    6

10.

  Expenses    6

11.

  Sickness    6

12.

  Holidays    7

13.

  Confidentiality    8

14.

  Intellectual property    9

15.

  Dismissal    10

16.

  Effects of termination    11

17.

  Garden leave and suspension    11

18.

  Grievance procedure    12

19.

  Disciplinary rules and procedure    12

20.

  Restrictions    12

21.

  Data Protection    14

22.

  Collective agreements    14

23.

  General provisions    14

Schedule 1

   16

Definitions and interpretation

   16

Schedule 2

   18

Job duties

   18



--------------------------------------------------------------------------------

DATE: 13 December 2004

 

PARTIES:

 

(1) PINNACLE SYSTEMS LIMITED (registered in England with number 3007766) whose
registered office is at The Grand Union Office Park, Packet Boat Lane, Uxbridge,
Middlesex UB8 2GH (Company); and

 

(2) DAVID BARNBY of 10 Farmcote, Hillesley, Gloucestershire GL12 7RP
(Executive).

 

1. Interpretation

 

The definitions and interpretative provisions in Schedule 1 apply to this
agreement.

 

2. Commencement and duration

 

  2.1 The Executive’s employment will commence on 3 January 2005.

 

  2.2 The Executive warrants and represents to the Company that by entering into
this agreement he will not be in breach of any existing or former terms of
employment, whether express or implied, or of any other obligation binding on
the Executive.

 

  2.3 The Executive’s employment will, unless otherwise terminated in accordance
with this agreement, continue until terminated by either party serving at any
time not less than six months’ written notice on the other.

 

  2.4 If the Company terminates the Executive’s employment by reason of
redundancy or by reason of a Change of Control in the Company, the Executive
will additionally be entitled to a payment of one year’s basic salary as set out
in clause 7.1 subject to deduction of tax and National Insurance contributions.

 

  2.5 The Executive’s employment will in any event terminate without further
notice on the Executive’s 65th birthday.

 

3. Payment in lieu of notice

 

Without prejudice to its rights under clause 15, the Company reserves the right,
at its sole discretion, to terminate this agreement with immediate effect, or
with less notice than that required pursuant to clause 2.3, with a payment in
lieu of notice equal to the amount of salary (after deduction of income tax and
national insurance contributions) that would be due for the unexpired period of
notice.

 

1



--------------------------------------------------------------------------------

4. Job description and duties

 

  4.1 The Executive will serve as General Manager, Europe and, subject to the
direction of the CEO of the Parent Company (CEO), will carry out the duties
specified in Schedule 2, together with such other duties for the Company and any
Group Company as the CEO may from time to time require.

 

  4.2 The Executive will:

 

  4.2.1 promptly and competently serve the Company in good faith and promote the
interests of the Company and the Group Companies;

 

  4.2.2 give to the CEO or such persons as the CEO may nominate for the purpose,
as and when requested, such information regarding the affairs of the Company or
any Group Company as he/she or they may reasonably require;

 

  4.2.3 at all times conform to the reasonable directions of the CEO or of
anyone duly authorised by him/her;

 

  4.2.4 behave at all times in a fit and proper manner consistent with the high
profile and good reputation of the Company and do nothing which may damage such
profile or reputation or bring the Company or any Group Company into disrepute;
and

 

  4.2.5 at all times exercise reasonable care and skill in the performance of
his duties.

 

  4.3 The Executive will not, on behalf of the Company or any Group Company,
without the prior written consent of the CEO or the shareholders of the Parent
Company:

 

  4.3.1 enter into commitments, contracts or arrangements which are outside the
ordinary course of business;

 

  4.3.2 purchase, charge, encumber or sell property or building equipment;

 

  4.3.3 make one-off purchases exceeding the amount of £75,000 (Seventy Five
Thousand pounds).

 

  4.3.4 appoint agents or appoint or dismiss employees earning the equivalent of
£50,000 (fifty thousand pounds) or more per annum;

 

2



--------------------------------------------------------------------------------

  4.3.5 enter guarantees or other securities or enter into long-term
obligations, with the exception of entering into purchasing and supply
contracts;

 

  4.3.6 agree, alter or terminate leasing, renting, licensing or similar
long-term contracts, which bind the Company or any Group Company for more than
two years or whereby capital expenditure of more than £75,000 (seventy five
thousand pounds) is incurred;

 

  4.3.7 purchase, alter, sell, or give up participation of or in other
companies;

 

  4.3.8 invest or allocate monies other than in accordance with the annual
finance budget;

 

  4.3.9 set up companies or purchase options or rights of pre-emption in shares
in return for payment;

 

  4.3.10 reach settlements or issue claims if they exceed £20,000 (twenty
thousand pounds) in any individual case;

 

  4.3.11 enter into agreements regarding the participation of employees in the
business results; or

 

  4.3.12 grant loans to employees or enter into pension commitments.

 

  4.4 The whole of the Executive’s working time, attention and abilities will be
devoted to the business and affairs of the Company and of any relevant Group
Company.

 

5. Job location

 

  5.1 The Executive’s employment will be based at the Company’s office at 99 Rue
Pierre, Semard Chantillon, France or such other place as the Company may
reasonably require. The Executive may work from a home office (the address of
such home office to be notified to the Company from time to time) if the demands
of the business allow. The Company will provide the Executive with necessary
equipment for his home office which will remain Company property.

 

  5.2 The Executive will undertake such worldwide travel as the Company may
reasonably require and as may be necessary for the proper performance of his
duties.

 

  5.3 The Executive will be required to work outside the United Kingdom for
consecutive periods of more than one month. The terms and conditions set out in
this agreement apply to that work and will continue to apply on his return to
the United Kingdom.

 

3



--------------------------------------------------------------------------------

6. Hours of work

 

  6.1 The hours of work of the Executive will be the Company’s normal office
hours of 9.00 a.m. to 5.30 p.m. Monday to Friday inclusive, together with such
additional hours as may be required to properly perform his duties. The
Executive will not be entitled to extra remuneration for work performed outside
normal office hours.

 

  6.2 The Executive agrees that the 48 hour working week limit in Regulation
4(1) Working Time Regulations 1998 will not apply to his employment with the
Company. If the Executive wishes to withdraw his consent to disapplying the 48
hours limit, he will give not less than three months’ written notice to the
Company.

 

7. Remuneration and benefits

 

  7.1 The Company will pay to the Executive a basic salary of £156,000 (one
hundred and fifty six thousand pounds) per annum which will accrue from day to
day and be payable by equal monthly instalments in arrears by the last day of
each month by direct credit transfer to the Executive’s nominated bank account.
Such salary will be subject to deductions for National Insurance contributions.
As the Executive is not resident in the United Kingdom, he will be responsible
for accounting for income tax in France and will be providing copies of all
documents in this respect to the Company.

 

  7.2 The Executive will fully indemnify and keep indemnified the Company and
any Group Company against any demand for tax, including, without limitation,
income tax and employee national insurance/social security contributions, which
may become payable, arising from the payments and the arrangement set out in
this agreement (excluding those national insurance contributions already
deducted at source) whether in the United Kingdom or abroad and any interest
penalties, costs, damages or expenses which the Company or any Group Company may
incur in connection with such demand.

 

  7.3 The Executive’s salary will be reviewed annually at the beginning of the
year in the light of Company performance and the Executive’s contribution to it.
The Executive agrees that the undertaking of a salary review does not confer a
right to an increase in salary. The first review will take place in the year
2005.

 

  7.4 Beginning on the Commencement Date, the Company will include the Executive
in its executive compensation plan as approved annually by the compensation
committee of the Parent’s Company’s

 

4



--------------------------------------------------------------------------------

board of directors. The Company reserves the right to alter or amend the above
compensation plan at its sole discretion and it is understood that this
compensation plan is reviewed and approved by the Compensation Committee of the
Parent Company’s board of directors on an annual basis.

 

  7.5 The Executive will also be entitled to:

 

  7.5.1 membership covering the Executive and his spouse and any children under
the age of 21 years in a private medical care scheme reasonably acceptable to
the Company and selected on the basis of competitive price quotations from
private medical insurance providers. While the Executive’s employment is based
in France, such scheme will only cover gaps in state reimbursement of medical
expenses.;

 

  7.5.2 travel insurance for business travel;

 

  7.5.3 participate in any permanent health insurance scheme from time to time
operated by the Company, subject to compliance by the Executive with the
requirements and the terms and conditions of such scheme. The Executive agrees
that upon termination of this agreement any entitlement to compensation that the
Executive may have in respect of termination will not include any element to
reflect the loss of the opportunity to receive payments under any permanent
health insurance scheme; and

 

  7.5.4 death in service insurance cover of four times the Executive’s annual
basic salary.

 

  7.6 The Company will have no liability to pay any benefit to the Executive
under any scheme referred to in clauses 7.5.1 and 7.5.3 unless it receives
payment of the benefit from the insurers of the benefits under the scheme.

 

  7.7 The Executive will receive US$50,000 (fifty thousand US dollars) per annum
as a housing, school, car and/or travel allowance to be allocated as required by
the Executive. This allowance will be paid annually by the last day of the last
month of the Company’s financial year by direct credit transfer to an bank
account nominated by the Executive. The first payment will be made in June 2005
(pro rata for the period January to June 2005) which is the last month of the
Company’s financial year 2004/2005.

 

  7.8 The Executive authorises the Company to deduct from any salary or other
payment, including any payment on termination of employment, in respect of any
sums properly due from the Executive to the

 

5



--------------------------------------------------------------------------------

Company including, without limitation, the repayment of any loans advances
repayable or unauthorised expenses excess holiday pay overpayment of salary
commission or other benefits or losses suffered by the Company as a result of
any negligence or breach of duty by the Executive.

 

8. Stocks

 

  8.1 The Company intends to grant to the Executive 200,000 stock options in
relation to Parent Company shares which will vest over a four year period,
subject to approval by the board of directors of the Parent Company and in
accordance with a stock option plan to be notified to the Executive.

 

  8.2 From 1 May 2005, the Executive will be entitled to participate in the
Parent Company’s stock purchase plan, subject to the rules and regulations of
such plan.

 

9. Additional payment

 

  9.1 The Company will make an additional payment to the Executive of seven per
cent of the Executive’s annual basic salary under clause 7.1 plus an additional
£6,000 (six thousand pounds) per annum. This payment will be made annually by
the last day of the last month of the Company’s financial year by direct credit
transfer to a bank account nominated by the Executive. The first payment will be
made in June 2005 (pro rata for the period January to June 2005) which is the
last month of the Company’s financial year 2004/2005.

 

  9.2 No contracting out certificate is in force for the Executive’s employment
under this agreement.

 

10. Expenses

 

The Company will reimburse the Executive on a monthly basis for all reasonable
travelling, hotel, fuel and other out of pocket expenses exclusively and
properly incurred in performing duties under this agreement, and for which
receipts or other supporting documents, if so required, are provided to the
reasonable satisfaction of the CEO.

 

11. Sickness

 

  11.1 The Executive must, if at any time prevented from working by illness or
accident, immediately inform the CEO. If the incapacity continues for more than
seven days, including non working days, the Executive must send to the Company a
certificate of sickness signed by a registered medical practitioner on the
eighth day of incapacity and weekly from then on.

 

6



--------------------------------------------------------------------------------

  11.2 Subject to due certification in accordance with clause 11.1, the
Executive will be entitled to receive full salary, inclusive of any statutory
sick pay, for the first 13 weeks of incapacity and half salary, inclusive of any
statutory sick pay, for the next 13 weeks of incapacity either continuously or
in any 12 month period less any payments received by the Executive in respect of
sickness benefit and any permanent health insurance in respect of the period
concerned.

 

  11.3 Subject to clause 11.2 and any continuing statutory sick pay entitlement,
the Executive will not be entitled to receive any further remuneration during
periods of absence due to illness or incapacity and any payment during such
period in excess of such entitlement will be at the discretion of the Company.

 

  11.4 At any time required by the Company, the Executive agrees to undergo, at
the expense of the Company, a medical examination by a medical adviser nominated
by the Company and the Executive consents to the medical adviser disclosing the
results of the examination to the Company.

 

12. Holidays

 

  12.1 In addition to statutory and public holidays recognised in France, the
Executive will be entitled to 20 working days’ holiday in every calendar year to
be taken at such times as are convenient to the Company and are approved by the
CEO.

 

  12.2 Holiday entitlement accrues at the rate of 1/12th of the annual
entitlement for each completed month of service in any year.

 

  12.3 On the termination of this agreement, the Executive will be entitled to
remuneration in lieu of holiday entitlement accrued but not taken as at the
Termination Date for that year, or will be required to account to the Company in
respect of any holiday taken in excess of accrued entitlement as at the
Termination Date.

 

  12.4 The Executive must give at least four weeks’ notice to the CEO before the
first day of any planned holiday, specifying the dates on which he wishes to
take leave. The Executive may take a maximum of two weeks’ leave at any one
time.

 

  12.5 The Company may require the Executive to take leave at certain times to
be notified to him.

 

  12.6 The Executive will not be entitled to carry forward any accrued holiday
entitlement from one calendar year to the next without the prior written consent
of the Company.

 

7



--------------------------------------------------------------------------------

13. Confidentiality

 

  13.1 During the Term and at all times after the Termination Date the Executive
will:

 

  13.1.1 keep secret all Confidential Information;

 

  13.1.2 not communicate or disclose any Confidential Information to any person;

 

  13.1.3 not use Confidential Information for the Executive’s own purposes or
for any purposes other than those of the Company;

 

  13.1.4 use best endeavours to prevent any unauthorised publication disclosure
or use of any Confidential Information.

 

  13.2 For the purposes of this clause Confidential Information means any
information of a secret confidential or private nature in any form concerning
the Company or any Group Company that has been obtained by the Executive by
virtue of his employment with the Company and that relates to any of the
following:

 

  13.2.1 research and developments;

 

  13.2.2 methods of treatment processing manufacture or production process and
production controls including quality controls;

 

  13.2.3 suppliers and their production and delivery capabilities;

 

  13.2.4 customers and details of their particular requirements;

 

  13.2.5 costings profit margins discounts rebates and other financial
information;

 

  13.2.6 marketing strategies and tactics;

 

  13.2.7 current activities and current and future plans relating to development
production or sales;

 

  13.2.8 development of new products/services;

 

  13.2.9 production or design secrets;

 

  13.2.10 technical design or specifications of products; or

 

  13.2.11 pricing credit policies credit procedures payment procedures and
systems.

 

 

8



--------------------------------------------------------------------------------

  13.3 The restrictions in clause 13.1 will not apply to:

 

  13.3.1 any disclosure required by law or for the proper performance of the
Executive’s duties during the course of employment by the Company or as
authorised by the Company;

 

  13.3.2 any disclosure made to any person authorised by the Company to possess
the relevant information;

 

  13.3.3 information or knowledge that was known to the Executive prior to the
Commencement Date; and

 

  13.3.4 information that is in the public domain, other than through the fault
of the Executive.

 

  13.4 The Executive will, immediately upon request, deliver to the Company
without retaining or making any copies, all documents data or material
correspondence notes memoranda records reports agreements or programmes in any
format and on whatever media made by the Executive and relating to the Company
or any Group Company.

 

  13.5 Any breach of the restrictions in clause 13.1 will be treated by the
Company as gross misconduct entitling the Company to terminate the Executive’s
employment summarily in accordance with clause 14.

 

  13.6 The restrictions in clause 13 will continue to apply after the
termination of this agreement without limit in time.

 

14. Intellectual property

 

  14.1 Any Intellectual Property which is created by the Executive during or in
the course of his employment or relating to, resulting from or suggested by any
work which the Executive does for the Company or any Group Company during his
employment will be and remain the property of the Company or the relevant Group
Company.

 

  14.2 The Executive shall immediately:

 

  14.2.1 upon creation of any Intellectual Property, disclose and deliver to the
Company, or as it may direct, all information and data in his possession or
under his power or control, necessary for a full understanding application and,
where applicable, registration of the Intellectual Property;

 

  14.2.2 disclose any Intellectual Property which he has created previously, or
which he created other than in the course of his employment; and

 

9



--------------------------------------------------------------------------------

  14.2.3 upon receipt of a written request from the Company, except for any
payment to which he may be entitled under section 40 Patents Act 1977, without
charge to, but at the cost and expense of the Company, execute all documents and
do all such things as may be necessary to obtain, or assist the Company to
obtain, any patent or other protection for the Intellectual Property in any or
all countries and to vest title to it in the Company free from any adverse
rights or claims.

 

  14.3 To the extent that they do not vest in the Company by operation of law or
under this agreement, the Executive assigns to the Company the following rights
title and interests including as a present assignment of future rights, with
full title guarantee, free from any adverse rights or claims, to hold for such
time as the rights title and interests subsist and any renewals and extensions
of them and after that in perpetuity:

 

  14.3.1 the rights title and interests he has, or will have in the future, to
the Intellectual Property created by him during or in the course of his
employment; and

 

  14.3.2 all rights of action for damages for infringement of the Intellectual
Property.

 

  14.4 The Executive further irrevocably and unconditionally waives any and all
moral rights to the Intellectual Property under the Copyright Designs and
Patents Act 1988 chapter IV or any rights of a similar nature under any law in
any other jurisdiction.

 

  14.5 The Company will be under no obligation to apply for or seek to obtain
patent design or other protection in relation to any Intellectual Property or in
any way to use exploit or seek to benefit from it.

 

15. Dismissal

 

The Company will be entitled to terminate the Executive’s employment with
immediate effect, without prior notice and without payment in lieu of notice, if
the Executive:

 

  15.1 commits an act of gross misconduct, including without limitation
dishonesty, or is guilty of conduct which in the opinion of the board of
directors of the Parent Company brings or might bring the Executive or the
Company or any Group Company into disrepute;

 

  15.2 commits any material breach of any term of this agreement, (including
without limitation, any breach of clauses 13 and/or 14) which is either not
capable of remedy or is not remedied within 30 days after notice from the
Company specifying the breach and requiring its remedy;

 

10



--------------------------------------------------------------------------------

  15.3 has an order made by any competent court for the appointment of a
receiver or any other person to exercise powers in respect of his property or
affairs, is adjudged bankrupt or makes any arrangement or composition with his
creditors generally;

 

  15.4 is convicted of any criminal offence, other than a minor motoring offence
not carrying a prison sentence that does not prevent the Executive performing
his duties;

 

  15.5 is, in the reasonable opinion of the board of directors of the Parent
Company, incapable of properly performing his duties under this agreement if the
Executive has been given due warning by the Company of his incapability and has
failed within the specified period to have met the required standard; or

 

  15.6 without reasonable cause wilfully neglects or refuses to discharge his
duties or to attend to the business of the Company and/or any Group Company.

 

16. Effects of termination

 

Upon termination of this agreement for whatever reason the Executive will
deliver to the Company all notes memoranda records and other correspondence
documents papers and property in any format belonging to the Company or any
Group Company or any of their clients which may have been prepared by or have
come into the possession of the Executive during the course of or as a result of
employment with the Company, and will not retain or permit any other person to
retain copies or extracts of them in any format.

 

17. Garden leave and suspension

 

During any period of notice given by either party pursuant to clause 2.3, the
following will apply:

 

  17.1 the Company will be under no obligation to allow the Executive to
exercise any powers or duties or to provide work for the Executive;

 

  17.2 the Company may, in its discretion, suspend the Executive including,
without limitation, requiring the Executive not to contact any customers clients
suppliers or employees of the Company or any Group Company;

 

  17.3 the Company may, in its discretion, exclude the Executive from any
premises of the Company or any Group Company;

 

  17.4 the Company may, in its discretion, require the Executive to resign from
any office in the Company and any Group Company;

 

11



--------------------------------------------------------------------------------

  17.5 the Executive will continue to be entitled to salary and benefits; and

 

  17.6 the Executive will remain an employee of the Company and will continue to
comply with all obligations so far as reasonably practicable.

 

18. Grievance procedure

 

  18.1 Copies of the Company’s grievance procedure are available from Scott
Martin. Implementation of the Company’s grievance procedure is not a contractual
entitlement of the Executive.

 

  18.2 If the Executive is dissatisfied with any matter relating to his
employment with the Company he should appeal in the first instance in person to
the CEO. If the matter is not resolved within 14 days, the Executive may appeal
to the Board of the Parent Company whose decision will be final.

 

19. Disciplinary rules and procedure

 

  19.1 Copies of the Company’s disciplinary procedure are available from Scott
Martin. Implementation of the Company’s disciplinary rules and procedure is not
a contractual entitlement of the Executive.

 

  19.2 If the Executive is dissatisfied with any disciplinary decision relating
to him, he should appeal in the first instance in person to the CEO. If the
matter is not resolved within 14 days, the Executive may appeal to the board of
directors of the Parent Company whose decision will be final and binding.

 

20. Restrictions

 

  20.1 The Executive undertakes with the Company that during the Term he will
not directly or indirectly:

 

  20.1.1 solicit the custom of, canvass approach or deal with any person in
competition with the Company or any Group Company;

 

  20.1.2 discourage any client supplier or contractor of the Company or any
Group Company from conducting or continuing to conduct business with the Company
or any Group Company on the best terms available to the Company or any Group
Company; or

 

  20.1.3 solicit or entice away or endeavour to solicit or entice away from the
Company or any Group Company any director or executive employee of the Company
or any Group Company with whom the Executive has had dealings during the Term.

 

12



--------------------------------------------------------------------------------

  20.2 The Executive undertakes with the Company, for itself and as trustee for
each Group Company that he will not, for a period of six months after the
Termination Date, directly or indirectly:

 

  20.2.1 solicit the custom of, canvass or approach a Client in relation to any
business carried out by the Company or any Group Company in which the Executive
was materially involved during the 12 months prior to the Termination Date;

 

  20.2.2 deal with a Client in relation to any business carried out by the
Company or any Group Company in which the Executive was materially involved
during the 12 months prior to the Termination Date;

 

  20.2.3 induce or attempt to induce any Client to cease conducting business
with the Company or any Group Company or to reduce the amount of business
conducted with the Company or any Group Company or adversely to vary the terms
upon which its business is conducted with the Company or any Group Company; or

 

  20.2.4 solicit or entice away or endeavour to solicit or entice away any
director or senior employee of the Company or any Group Company with whom the
Executive has had material dealings during the 12 months prior to the
Termination Date.

 

  20.3 The Executive will not at any time after the Termination Date hold
himself out as being connected with or use any trading name or style which may
suggest a connection with the Company or any Group Company.

 

  20.4 For the purposes of clause 20.2 Client means any customer supplier or
client of the Company or any Group Company with whom the Executive has had
material dealings during the 12 months prior to the Termination Date.

 

  20.5 The Executive undertakes with the Company for itself and as trustee for
each Group Company that, during the Term and for a period of six months after
the Termination Date, he will not directly or indirectly, in the United Kingdom
or in France, be engaged interested or concerned other than as holder of shares
which confer not more than three per cent. of the voting rights in a company
that is listed on a Recognised Investment Exchange, in any firm, or company or
business carrying on a business which is in competition with any business of the
Company or any Group Company in which the Executive was materially involved in
the 12 months prior to the Termination Date.

 

13



--------------------------------------------------------------------------------

  20.6 The Executive agrees that the restrictions contained in clause 20 are
reasonable to protect the legitimate business interests of the Company and the
Group Companies.

 

  20.7 The Executive will not induce procure or assist any other person firm
corporation or organisation to do anything which if done by the Executive would
be a breach of any of the provisions of clause 20.

 

  20.8 In clauses 20.1 20.2 and 20.5 references to acting directly or indirectly
will include, without prejudice to the generality of that expression, references
to acting alone jointly with on behalf of by means of or by the agency of any
other persons.

 

21. Data Protection

 

The Executive consents to the Company holding and processing both electronically
and manually the personal data it collects in relation to the Executive in the
course of the Executive’s employment for the purposes of the Company’s
administration and management of its employees and its business and for the
compliance with applicable procedures, laws and regulations and to the transfer,
storage and processing by the Company of such data outside the European Economic
Area.

 

22. Collective agreements

 

There are no collective agreements that affect the terms and conditions of the
Executive’s employment.

 

23. General provisions

 

  23.1 Any notice or other communication given under this agreement must be in
writing delivered personally or sent by post or transmitted by fax, with a
confirmatory copy sent by post, to the relevant party’s address specified in
this agreement or to such other address and fax number as either party may have
last notified to the other. Any notice or other communication is deemed to have
been duly given on the day it is delivered personally, or the third Business Day
following the date it was sent by post, or on the next Business Day following
transmission by fax.

 

  23.2 This document and the documents referred to in it, constitute the entire
agreement between the parties and supersede all other agreements or
arrangements, whether written or oral, express or implied, between the parties.
No variations of this agreement are effective unless made in writing signed by
both parties or their authorised agents.

 

14



--------------------------------------------------------------------------------

  23.3 Neither party will be affected by any delay or failure in exercising or
any partial exercising of his rights under this agreement unless he has signed
an express written waiver or release.

 

  23.4 If any provision of this agreement is or becomes illegal invalid or
unenforceable under the law of any jurisdiction, that will not affect or impair:

 

  23.4.1 the legality validity or enforceability in that jurisdiction of any
other provision of this agreement; or

 

  23.4.2 the legality validity or enforceability under the law of any other
jurisdiction of that or any other provision of this agreement.

 

  23.5 The rights powers and remedies provided in this agreement are cumulative
and not exclusive of any rights powers and remedies provided by law. The
exercise or partial exercise of any right power or remedy provided by law or
under this agreement will not preclude any other or further exercise of it or
the exercise of any other right power or remedy.

 

  23.6 This agreement is to be governed by and construed in accordance with
English law.

 

  23.7 The courts of England are to have jurisdiction to settle any dispute in
connection with this agreement.

 

15



--------------------------------------------------------------------------------

Schedule 1

Definitions and interpretation

(Clause 1)

 

1. The provisions of Schedule 1 apply to the interpretation of this agreement
including the schedules.

 

2. The following words and expressions have the following meanings:

 

Business Day

  a day between Monday and Friday, inclusive, on which clearing banks are open
in the City of London.

CA 1985

  Companies Act 1985.

CEO

  as defined in clause 4.1.

Change of Control

  any event which results in the person or company who Controls the Company at
the date of this agreement ceasing to Control it or any other person or company
acquiring Control of it

Client

  as defined in clause 20.4.

Commencement Date

  the date the Executive’s employment commences under this agreement as set out
in clause 2.1.

Confidential Information

  as defined in clause 13.2.

Control

  as defined in section 840 Income and Corporation Taxes Act 1988

Group Company

  the Company its Holding Company if any and any of the Subsidiaries of the
Company or of any such Holding Company from time to time.

Holding Company

  as defined in section 736 CA 1985.

Intellectual Property

  all patents patent applications utility models knowhow trademarks service
marks trade and service mark applications trade names domain names registered
designs design rights copyrights or other similar industrial intellectual or
commercial rights subsisting anywhere in the world relating to the business of
the Company or any Group Company.

 

16



--------------------------------------------------------------------------------

Parent Company

  Pinnacle Systems, Inc., a company registered in California, whose principal
place of business is at 280 N. Bernardo Avenue, Mountain View, California 94043
USA.

Recognised Investment Exchange

  as defined in the Financial Services and Markets Act 2000.

Subsidiary

  as defined in section 736 CA 1985.

Term

  the period from the Commencement Date until the Termination Date.

Termination Date

  the actual date of termination of this agreement.

 

3. All references to a statutory provision include references to:

 

  3.1 any statutory modification consolidation or re-enactment of it, whether
before or after the date of this agreement, for the time being in force;

 

  3.2 all statutory instruments or orders made pursuant to it; and

 

  3.3 any statutory provision of which that statutory provision is a
re-enactment or modification.

 

4. Words denoting the singular include the plural and vice versa and words
denoting any gender include all genders.

 

5. The clause headings are for ease of reference only and do not affect the
construction of this agreement.

 

6. Unless otherwise stated, a reference to a clause party or a schedule is a
reference to respectively a clause in or a party or schedule to this agreement.

 

17



--------------------------------------------------------------------------------

Schedule 2

Job duties

 

The Executive will be a member of the executive team of the Group and most
senior executive representing the Group in Europe. His duties will include,
without limitation:

 

1. full P & L responsibility for broadcast and consumer sales and distribution
in Europe;

 

2. develop an ongoing strategic plan for the Group Companies’ European sales
business;

 

3. develop comprehensive go to market sales strategies for Company products;

 

4. formulate and effectively communicate (internally and externally) an
organisational vision that will ensure increased revenue, profitability and
market-share. Drive overall sales revenues objectives and profitability within
EMEA. ;

 

5. establish sales standards, policies and procedures for the Group Companies in
Europe. Continually adjust the overall account management strategy and implement
tactical processes to roll out enhancements throughout the regional operations;

 

6. drive improvements in internal metrics systems for the field sales
organisation; establish appropriate recognition programmes for sales success and
develop incentive-based compensation programmes that will provide optimum
motivation for a sales force;

 

7. assess the overall organisation of the Group Companies in Europe with the
larger Group senior executive team. Rapidly integrate into and assess the
current operations; build consensus and drive the implementation of a European
focused organisation;

 

8. stay abreast of industry, product trends, and provide the analysis and
strategic changes necessary to capitalise on changing market forces;

 

9. in conjunction with the CEO, create a strategy to increase enterprise,
consumer and channel development (including direct e-sales) sales activity
within Europe, to achieve a respectable percentage volume increase over 2004
penetration levels and performance in key markets. Create an organisation
development plan to address sales staff recruitment, new employee orientation
and assimilation, staff development and ongoing training programmes. Establish
professional development sales plans to ensure growth of employee contribution
to all Group Companies and develop succession plans for key sales positions;

 

18



--------------------------------------------------------------------------------

10. select, hire, develop and motivate members of the European sales team; to
ensure that goals and objective are met or exceeded;

 

11. determine, formulate and establish sales revenues, profitability goals and
targets, budgets, policies, and procedures relative to all operations on a short
and long term basis;

 

12. continually enhance the effectiveness of the European business initiative
and programmes ensuring that strategy and execution are properly aligned with
appropriate milestones and financial performance measurements;

 

13. maintain consistent communication with Group executives, sales regions and
channel partners;

 

14. develop key account and channel partner relationships to deepen a “sense of
commitment” and identify new revenue opportunities;

 

15. enhance the overall business climate through both formal and informal means
in a manner that encourages and promotes creative and entrepreneurial responses
to market realities, greatly enhancing business opportunities;

 

16. coordinate activities with other functions within the organisation as
necessary in support of the regional goals and requirements on matters such as
product design, pricing, manufacturing, delivery, etc.;

 

17. make frequent personal visits to established and prospective major customer
locations to promote sales, maintain strong personal relationships, resolve
problems and survey conditions such as competitive activity, and new product
possibilities;

 

18. participate with others in evaluating market research activities, sales
potential, channel expansion and modification of existing products;

 

19. develop and recommend pricing strategies based on evaluation of economic and
competitive conditions. Review actual sales performance and cost versus forecast
and budgets to identify variances and determine their effect on profitability;
and

 

20. maintain excellent relationships with the workers councils in Germany and
employees in Europe.

 

21. Develop and maintain budgets for each financial year on the dates requested
by the CEO, including without limitation, a staffing budget, an expense budget,
a sales budget and profit and loss planning

 

19



--------------------------------------------------------------------------------

Executed and delivered as a

deed by Pinnacle Systems Limited

acting by two directors or

one director and the secretary:

 

Director

  

/s/ Scott Martin

--------------------------------------------------------------------------------

    

Scott Martin

Director

  

/s/ Suzy Seandel

--------------------------------------------------------------------------------

    

Suzy Seandel

 

Signed and delivered as a deed

   

by David Barnby

   

in the presence of:

 

/s/ David Barnby

--------------------------------------------------------------------------------

Signature :

 

/s/ Eric Jonas

--------------------------------------------------------------------------------

Name:

 

Eric Jonas

Address:

 

319 Blvd de la boissiere

93110 Rosny-Sous-Bois

Occupation:

 

Webmaster

 

20